         Case 2:20-cv-00059-JM Document 18 Filed 07/01/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

CORDELL NICHOLS                                                           PETITIONER
Reg. #29494-044

V.                          CASE NO. 2:20-CV-59-JM-BD

DEWAYNE HENDRIX, Warden,
Federal Correctional Institution,
Forrest City, Arkansas                                                  RESPONDENT

                                         ORDER

       The Court has received a Recommended Disposition filed by Magistrate Judge

Beth Deere. The parties have not filed objections to the Recommendation. After careful

consideration, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Accordingly, Mr. Nichols’s petition for writ of habeas corpus (Doc. No. 1) is

DISMISSED, without prejudice, and his motion to expand the record (Doc. No. 16) is

DENIED as moot this 1st day of July, 2020.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
